Citation Nr: 9910310	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a right wrist 
disability.  

3.  Entitlement to service connection for lumbar disc 
disease.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
either on a direct basis or claimed as due to a service-
connected disability.  

5.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling. 

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
June 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as it concerns the evaluation of the 
veteran's lumbosacral strain, arose from a January 1993 
rating action which confirmed a 20 percent disability 
evaluation for that disorder.  A notice of disagreement with 
that decision was received in March 1993, and a statement of 
the case was issued in May 1993.  A substantive appeal was 
received in June 1993, and a hearing at which the veteran 
testified was conducted at the RO in February 1994.  

The remaining issues on appeal arise from a November 1994 
rating action, with which the veteran disagreed later in the 
month.  A statement of the case was issued in January 1995, 
and a substantive appeal was received in April 1995.  A 
hearing at which the veteran testified was also conducted at 
the RO later that month, and a supplemental statement of the 
case was issued in November 1995.  It appears from the record 
that, in December 1995, the veteran was incarcerated at a 
Federal prison, where he apparently remained until June 1998.  
In October 1998, the veteran appeared at a hearing conducted 
by the undersigned Member of the Board in Washington, DC.  

With respect to the issues pertaining to lumbar disc disease; 
lumbosacral strain; a psychiatric disorder, to include PTSD; 
and TDIU, reference is made to the Remand section of this 
decision.


FINDING OF FACT

The veteran's assertion that he has a left ankle disability 
and a right wrist disability which are related to service is 
not supported by any medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left ankle disability.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right wrist disability.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Regarding the veteran's appeal concerning service connection 
for a left ankle disability and a right wrist disability, the 
threshold question to be answered is whether he has presented 
well-grounded claims.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claims must fail and there is no further duty to assist 
in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, ___ Vet.App. ___, No. 97-
1534, slip op. at 6-7 (Feb. 17, 1999).  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

A review of the veteran's service medical records shows that 
he complained of right wrist pain in December 1978 and 
January 1979.  X-rays taken at the time, however, revealed no 
fracture or dislocation, and subsequently dated service 
records showed no further wrist complaints.  The upper 
extremities were normal when the veteran was examined in 
connection with his discharge from service, in June 1981.   

Regarding the veteran's left ankle, his service medical 
records show that he sprained his ankle in December 1977.  X-
rays, however, showed no fracture or dislocation.  
Subsequently dated service records do not show any further 
ankle complaints until April 1980, when he was treated for an 
abrasion.  At that time, however, it was also noted that 
there was no edema or erythematous tissue, and that range of 
motion was full.  When the veteran was examined in connection 
with his discharge from service, in June 1981, the lower 
extremities were normal upon clinical evaluation.  

Post-service medical records show no complaints or findings 
related to the left ankle.  As to the right wrist, the first 
post-service medical record reflecting any complaints is 
dated in 1992, when the veteran was treated at his place of 
employment for right wrist pain.  These records reflect that 
this complaint was made in connection with a job-related 
injury, and a record dated in 1993 revealed that the injury 
had occurred in April 1991.  Thereafter, the veteran was 
diagnosed as having right wrist tendonitis, and a torn 
scapholunate ligament, but it is significant that none of 
these records, reflecting the presence of current right wrist 
disability, contains any medical opinion linking the onset of 
this condition to the veteran's military service.  

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to his attempt to establish service connection for 
either a left ankle disability or a right wrist disability.  
As indicated above, there is no medical evidence of a current 
left ankle disability and, as to the right wrist disorder, 
while there were right wrist complaints noted in service in 
1979, more than 10 years passed before there was any 
subsequent record of right wrist problems.  (This is also 
more than 9 years after the veteran's discharge from 
service.)  Moreover, the more recent records reflecting the 
presence of a current right wrist disability show that these 
complaints were considered to be related to a 1991 injury.  
There is no indication in these records that any medical 
professional linked the onset of the veteran's current 
complaints to his complaints in service.  

In the absence of any medical record reflecting the current 
presence of any left ankle disability, as well as the absence 
of any competent medical opinion linking the veteran's 
current right wrist problems to service, the veteran has 
failed to satisfy the requirements for a well-grounded claim 
for these disabilities, as set out in the judicial precedent 
in Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a) 
(West 1991).  In view of this, there is no duty to assist the 
veteran further in the development of these claims, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 
136 (1994).  As claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claims for service connection for a left 
ankle disability and for service connection for a right wrist 
disability must be denied.

As to the veteran's personal belief that the claimed 
conditions are related to service, as indicated above, when 
the question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a right wrist disability is denied.


REMAND

With respect to the veteran's claim for service connection 
for lumbar disc disease, it is observed that his service 
medical records reveal a number of complaints of low back 
pain.  Shortly after service, he was diagnosed as having 
lumbosacral strain following an examination conducted for VA 
purposes and, in a December 1983 rating action, service 
connection was established for that disability.  It was 
assigned a 20 percent disability rating, and has since 
remained so rated.  

More recent records show that the veteran has been diagnosed 
to have herniated nucleus pulposus at L4-5 and L5-S1, and it 
appears that this may be the primary cause of his current 
back complaints.  As to the time of onset of this condition, 
it is observed that the earliest medical record reflecting 
this specific problem was dated in 1987, a number of years 
after service.  That diagnosis followed an MRI that was 
conducted shortly after the veteran's involvement in an 
automobile accident.  Despite this sequence of events, the 
question was raised as to whether the service connected 
lumbar strain was actually the early manifestation of the 
current disc disability, or at least hastened its onset.  The 
present record, however, does not reflect that this question 
has been adequately addressed.  

In this regard, it is noted that, in May 1995, a private 
physician wrote that he was "unable to state within a 
reasonable degree of medical certainty exactly when the 
lumbar disc herniations occurred but it is possible that they 
are service related."  In June 1995, however, he wrote as 
follows:  

When [the veteran] presented to this office his 
condition at that time was related to an 
aggravation of his chronic lumbosacral strain.  The 
symptoms of his chronic lumbosacral strain could 
have been masked by the subsequent lumbar HNP for 
the time period from 1978 through 1987.  In 
retrospect, it is probable that the root cause of 
[the veteran's] back problems were always his 
chronic lumbosacral strain and sprain.  

Taken together, these two statements appear to be 
inconsistent.  The first essentially set out that it could 
not be reasonably determined when the veteran first sustained 
a herniated disc.  The second statement appears to offer the 
conclusion that it occurred in 1978.  Given this discrepancy, 
it would be useful to obtain copies of the actual treatment 
records of this physician and, after this has been obtained, 
arrange for another physician to review all the evidence of 
record and enter an opinion regarding the relationship 
between the veteran's service-connected lumbosacral strain 
and his disc disability.  

Regarding the issue concerning the evaluation of the 
veteran's service-connected lumbosacral strain, and as 
suggested in the preceding paragraphs, it is not entirely 
clear whether the primary source of the veteran's complaints 
is related to his service-connected lumbosacral strain or to 
his disc problems.  It is also unclear, at this point, 
whether those two conditions may be dissociated.  Until these 
questions are resolved, a final decision in this regard is 
not possible.  

In addition to the problem of identifying which disabilities 
are causing which back complaints/problems, it is observed 
that the veteran has not been examined for VA purposes in 
connection with his back disability since 1994.  Since that 
time, the Court of Veterans Appeals issued its decision in 
DeLuca v. Brown, 8 Vet.App. 202 (1995), holding that, in the 
evaluation of a disability in a joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

In subsequent decision, the Court reemphasized its DeLuca 
holding:

...Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
Arms v. West,
___ Vet.App. ___, No. 96-1214, slip op. at 19 (Feb. 11, 
1999).

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to remand this aspect 
of the veteran's appeal for additional medical examination.  

Regarding the veteran's claim for service connection for a 
psychiatric disorder, he has made a number of contentions.  
These are that he has PTSD which is due to his handling a 
corpse that he helped pull from the water while in service, 
and/or that he has dysthymia brought about by back pain, the 
source of which is a service-connected disability.  

Available records reflect that the veteran has been diagnosed 
to have PTSD.  The earliest this appears to have occurred was 
in 1993.  The records on which this diagnosis is entered, 
however, do not make clear the nature of the event believed 
to have triggered the condition.  Although the veteran's 
service medical records confirm his handling of a corpse, a 
record dated in 1993 indicated that his PTSD diagnosis 
resulted from physical injuries, physical deterioration, 
humiliation, and abuse which arose in his post-service 
employment environment.  

In any case, it is clear that not all of the veteran's 
psychiatric treatment records concerning PTSD have been 
associated with the file.  In order to ensure that the nature 
of the event(s) considered by those who have diagnosed the 
veteran to have PTSD is understood, it will be necessary to 
attempt to obtain those records before a final decision in 
this regard may be entered by the Board.  

Regarding the diagnosis of dysthymia, the Board notes that 
the record includes a number of statements dated in 1994 and 
1995, from a VA physician who wrote that he was treating the 
veteran for depression that was a consequence of the 
veteran's chronic pain, which stemmed from the veteran's back 
problem.  As indicated above,  the veteran apparently has a 
number of distinct disabilities affecting his back.  At this 
time, only one of those disabilities is service connected, 
and it is not clear whether it is this disability that is the 
cause of the veteran's pain.  

As a consequence of the additional development requested by 
this Remand, it is possible that the cause of the veteran's 
back pain will be more precisely defined, and/or that service 
connection for additional back disability could be granted.  
Therefore, until that additional development is accomplished, 
it will be necessary to defer final action with respect to 
the claim concerning service connection for a psychiatric 
disorder claimed to be due to a service-connected back 
disability. 

With respect to the claim for a total disability rating based 
upon individual unemployability (TDIU) due to the veteran's 
service-connected disabilities, it is the veteran's 
contention that it is his back disability and psychiatric 
impairment that result in his being unemployable.  As set 
forth above, additional development is necessary with respect 
to the veteran's claims that concern his back and psychiatric 
disorders.  In the event those claims were to be resolved in 
favor of the veteran, they could have a significant impact on 
the TDIU issue which is currently on appeal.  Accordingly, 
these issues are considered to be inextricably intertwined 
with that pending TDIU claim, and must be adjudicated prior 
to a final order being entered with respect to that claim.  
See Harris v. Derwinski, 1 Vet.App. 180 (1991).  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran and request 
that he provide the names and addresses of those 
from whom he has ever received treatment for PTSD, 
and those who have treated him for his low back 
complaints since 1987.  After obtaining appropriate 
authorization, the RO should attempt to obtain 
copies of the treatment records so identified, and 
in particular those from Eric Berger, MD, Medical 
Director - Psychiatric Services, Garden State 
Medical Group, PA, HIP/Rutgers Health Plan, 165 Old 
Marlton Pike, Medford, NJ 08055; and from "Hampton 
Hospital" concerning treatment for PTSD.  With 
respect to treatment for low back complaints, the 
RO should particularly attempt to obtain copies of 
treatment records from the Philadelphia VA Medical 
Center; Stephen Bosacco, MD, Garden State Medical 
Group, PA., 500 County House Rd., Sewell, NJ 08080; 
and from Conrad K. King, MD., 5801 Chew Ave., 
Philadelphia, PA 19138-1727.    

2.  The veteran should then be scheduled for an 
orthopedic examination to evaluate the nature and 
extent of his low back disability.  All indicated 
tests, and any consultations deemed necessary, 
should be accomplished.

a.  All reports should fully set forth the 
current complaints, pertinent clinical 
findings, and each diagnosis affecting the 
lumbar spine.  Moreover, the extent of any 
impairment arising from each specific lumbar 
spine disability diagnosed should be set forth, 
if possible.

b.  If it is not possible to distinguish the 
impairment caused by each separately diagnosed 
disability, as for instance between lumbosacral 
strain and herniated nucleus pulposus, that 
should so stated for the record, but for each 
disability identified, or groups of disability 
identified as the case may be, the examination 
report should reflect whether there is any 
functional loss in this area due to weakened 
movement, excess fatigability, incoordination, 
or pain on use.  The examiner should also state 
whether any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of additional 
range-of-motion loss, as per the DeLuca 
precedent, supra, and specific findings should 
be made regarding range of motion of the lumbar 
spine, to include the extent to which that 
motion deviates from normal.  The level of pain 
on motion should also be described.

c.  The examiner should also offer an opinion 
as to whether it is at least as likely as not 
that the onset of any herniated nucleus 
pulposus in the lumbosacral spine occurred 
during service and/or was caused or hastened by 
the veteran's service-connected lumbosacral 
strain; or is made worse by the service-
connected lumbosacral strain.

d.  All opinions expressed should be supported 
by reference to pertinent evidence.  Before 
evaluating the veteran, the examiner should 
review the claims folder, and a note to the 
effect that this review of the record was 
accomplished should be included as part of any 
examination report.

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

5.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for lumbar disc disease; service 
connection for a psychiatric disorder, to include 
PTSD, either on a direct basis or claimed as due to 
a service-connected disability; entitlement to an 
increased rating for lumbosacral strain; and 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  If an increased rating is assigned for 
the veteran's lumbosacral strain, the veteran 
should be asked if that satisfies his appeal in 
that regard.  If he answers in the negative, or not 
at all, that issue should be addressed in a 
supplemental statement of the case together with 
any others that remain in appellate status.  That 
should be sent to the veteran and his 
representative, and should address all evidence 
added to the record since the last supplemental 
statement of the case.  If it is necessary to 
address the veteran's back disorder in the 
supplemental statement of the case, that document 
should include discussion of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The veteran and his 
representative should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

No inference should be drawn regarding the final disposition 
of the claims on appeal as a result of this action, and the 
veteran need take no further action until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

